COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §              No. 08-20-00206-CV
  IN RE: THE GUARDIANSHIP OF
                                                  §         Appeal from the Probate Court
  JOHN V. WALTER,
                                                  §             of Dallas County, Texas
  An Alleged Incapacitated Person.
                                                  §              (TC# PR-20-01181-1)



                                       JUDGMENT

       The Court has considered this cause on Appellant’s Joint Motion to Voluntarily Dismiss

Appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. Pursuant to the agreement of the parties, each party will bear their

own costs of appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF DECEMBER, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.